DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claim objections noted in the Final Rejection (mailing date 3/4/2022) regarding claims 55, 56 and 181 are overcome due to applicant’s amendment.
3.	The 35 U.S.C. 112(b) rejections of claims 41-60 noted in the Final Rejection (mailing date 3/4/2022) have been withdrawn due to applicant’s amendments.
Reasons for Allowance
4.	Claims 41-52 and 55-60 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 41 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a difference between coefficients of thermal expansion of materials of the core tooth-portion (122), the at least one additional tooth-portion (124A, 124B), and the adhesive material is less than about 20% (see figs. 23A and 23B below) -- in the combination as claimed.

    PNG
    media_image1.png
    464
    1001
    media_image1.png
    Greyscale

Claims 42-52 and 55-60 are allowed due to dependence on claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834